Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x
MARGARITA MILIAN PEREZ, individually and on behalf of all
others similarly situated,

 

Plaintiff COLLECTIVE ACTION
, COMPLAINT

-against-
JURY TRIAL

YOUNGSOL CORP. d/b/a LAUNDRY PALACE, and INSANG DEMANDED
JI, as an individual,

Defendants.
x

 

1. Plaintiff, MARGARITA MILIAN PEREZ, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff"), by her attorneys at Helen F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to herself and upon
information and belief as to other matters, as follows: .

PRELIMINARY STATEMENT

2. Plaintiff, MARGARITA MILIAN PEREZ, individually and on behalf of all others
similarly situated, through undersigned counsel, brings this action against
YOUNGSOL CORP. d/b/a LAUNDRY PALACE, and INSANG JI, as an
individual, (hereinafter referred to as "Defendants"), to recover damages for
egregious violations of state and federal wage and hour laws arising out of Plaintiff's
employment at YOUNGSOL CORP. d/b/a LAUNDRY PALACE, located at 280
Burnside Avenue, Lawrence, New York 11559.

3. As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
10.

11,

12.

13.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C, §1331.
This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to —
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff, MARGARITA MILIAN PEREZ, residing 23 Pearl Street, Inwood, New
York 11096, was employed from in or around June 2015 until in or around January
2017 by Defendants at YOUNGSOL CORP. d/b/a LAUNDRY PALACE, located at
280 Burnside Avenue, Lawrence, New York 11559.
Defendant, YOUNGSOL CORP. d/b/a LAUNDRY PALACE is a corporation
organized under the laws of New York.
Defendant, YOUNGSOL CORP. d/b/a LAUNDRY PALACE is a corporation
authorized to do business under the laws of New York.
Upon information and belief, Defendant, YOUNGSOL CORP. d/b/a LAUNDRY
PALACE is a corporation organized under the laws of New York with a principal
executive office 280 Burnside Avenue, Lawrence, New York 11559.
Defendant INSANG JI known by Plaintiff as “David” owns and operates YOUNGSOL
CORP. d/b/a LAUNDRY PALACE.
When Defendant INSANG JI was not available, the person who operated
YOUNGSOL CORP. d/b/a LAUNDRY PALACE was “Margot Soledad Figueroa”,
who was the manager at YOUNGSOL CORP. d/b/a LAUNDRY PALACE.
14.

15,

16,

17.

18.

19,

20.

21.

22.

23.

INSANG JI would communicate to Margot what needed to be done at the business
when he was not present.

INSANG JI and Margot were responsible for supervising Plaintiff during her
employment.

Upon information and belief, Defendant INSANG JI is an agent of YOUNGSOL
CORP. d/b/a LAUNDRY PALACE,

Upon information and belief, Defendant INSANG JI has power over personnel
decisions at YOUNGSOL CORP. d/b/a LAUNDRY PALACE.

Upon information and belief, Defendant INSANG JI has power over payroll decisions
at YOUNGSOL CORP. d/b/a LAUNDRY PALACE.

Defendant INSANG JI has the power to hire and fire employees, including the
Plaintiff, at YOUNGSOL CORP. d/b/a LAUNDRY PALACE, establishes and pays
their wages, set their work schedule, and maintains their employment records,

During all relevant times herein, Defendant INSANG JI was Plaintiff's employer
within the meaning of the FLSA and NYLL.

On information and belief, YOUNGSOL CORP. d/b/a LAUNDRY PALACE is, at
present and has been at all times relevant to the allegation in the complaint, an
enterprise engaged in interstate commerce within the meaning of the FLSA in that the
entity (i) has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (11) has had an annual gross

volume of sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff, MARGARITA MILIAN PEREZ, was employed from in or around June
2015 until in or around January 2017 by Defendants at YOUNGSOL CORP. d/b/a
LAUNDRY PALACE.
During Plaintiff MARGARITA MILIAN PEREZ’S employment by Defendants,
Plaintiff's primary duties were as a counter person, washer and folder, and cleaner
while performing other miscellaneous duties from in or around June 2015 until in or

around January 2017.
24,

25,

26.

27.

28.

29.

30.

31.

Plaintiff, MARGARITA MILIAN PEREZ, was paid by Defendants approximately
$10.00 per hour from in or around June 2015 until in or around January 2017.
Plaintiff worked at least sixty (60) hours or more per week during her employment by
Defendants from in or around June 2015 until in or around January 2017.

Although Plaintiff MARGARITA MILIAN PEREZ worked at least sixty (60) hours or
more per week during her employment by Defendants from in or around June 2015
until in or around January 2017, Defendants did not pay Plaintiff time and a half (1.5)
for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00, Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of herself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as a
counter person, washer and folder, a cleaner, or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the
same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to

pay required overtime wage compensation.
32.

33.

34,

35.

36.

37.

38.

39,
40.

41,

42.

43,

Upon information and belief, Defendants employed between 10 and 15 employees
within the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are known
to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and her counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
44,

4S,

46.

47.

48.

49,

50.

51.

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover

from Defendants, jointly and severally, his unpaid overtime wages and an amount

equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

53. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

54. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of their rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

55. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

FORTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
56. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
57. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
58. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiff prejudgment and post-judgment interest;
Case 2:20-cv-01086-DRH-AKT Document1 Filed 02/27/20 Page 8 of 9 PagelD #: 8

e. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

aks
Dated: This at day of February 2020.

  

 

Rodman Avshalumov, Esa(RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 2:20-cv-01086-DRH-AKT Document 1 Filed 02/27/20 Page 9 of 9 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARGARITA MILIAN PEREZ, individually and on behalf of all others similarly situated,
Plaintiff,
-against-
YOUNGSOL CORP. d/b/a LAUNDRY PALACE, and INSANG JI, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

YOUNGSOL CORP. D/B/A LAUNDRY PALACE
280 BURNSIDE AVENUE
LAWRENCE, NEW YORK 11559

INSANG JI
280 BURNSIDE AVENUE
LAWRENCE, NEW YORK 11559
